Title: Circular to the States, 26 August 1779
From: Washington, George
To: 


        
          Sir
          West point August the 26th 1779
        
        In a letter which I had the Honor of addressing You on the 22d of May—I took the liberty to mention the inconveniences which had prevailed for want of system in the Cloathing department, and the necessity there was for an early appointment of State or Sub Cloathiers, agreable to the Ordinance, established by Congress, by their Act of the 23d of March, with which I presumed you had been made acquainted. I am now under the necessity of troubling you with a farther address, upon the subject of Cloathing itself. From the best information I have been able to obtain, both from Returns and particular inquiries; I fear there is but too much reason to apprehend, that unless the Respective States interpose with their exertions, our

supplies of this essential Article will be very deficient; and that the Troops may again experience on this account, a part of those distresses, which were so severely and injuriously felt in past stages of the war; and which a regard to the interests of the States as well as to the duties of humanity should prevent, if it be practicable. I do not know exactly how matters may turn out with respect to Woollen Cloathing, I should hope tolerably well, but if the attention of the State should even go to this, there will be little probability of our having an oversupply: But the Articles to which I would take the liberty to solicit Your more particular attention—are Blankets, Shirts, Shoes & Hats (more especially the two first) as our prospect of these is by no means pleasing and such indeed as decides, that the supply from the Continental Cloathiers and Agents will fall far short, or at least stand upon too critical and precarious a footing. The importance and advantages of good supplies of Cloathing are evident—and they have been most remarkably and happily demonstrated in the health of the Troops, since they have been pretty comfortably provided for in this instance. A circumstance of all others the most interesting.
        While I am on the subject of cloathing—I would also beg leave to add, that the condition of the Officers in this respect, appears to me, to require the attention of their States. It is really in many instances painfully distressing. The want of necessaries and of the means of procuring them at the present exorbitant prices, has compelled a great many Officers of good reputation and merit, to resign their Commissions; and, if they are not relieved, it must be the case with many Others, as they will have no alternative. I have the Honor to be with the greatest esteem & respect Sir Yr Most Obedt servant
        
          Go: Washington
        
      